Mackintosh, J.
This is a suit for damages because of respondent’s failure to deliver two carloads of shingles, claimed to have been ordered by the appellant. The reasonable conclusion of fact to be drawn from the documentary evidence is that, in January, 1919, the appellant ordered from the respondent, who was a manufacturer of shingles, two shipments of two carloads each, and that the latter order was filled but the former was not.
The only matter for determination is the amount of the appellant’s damages, which are to be measured by the difference between the contract price and the market price at the time of the respondent’s breach. *516Although the shingles should have been delivered within a reasonable time after their order, the respondent at that time did not repudiate the contract, and it was not until sometime in August following that the appellants were justified in treating the expressions of the respondent in regard to the order as amounting to an unequivocal refusal to perform. The contract price being $2.10 per thousand, and the evidence showing that, at the time of the repudiation, the fair market price was about $4.60 per thousand, and the evidence showing that each carload contains 200,000 shingles, the appellant is entitled to judgment for $1,000.
Judgment of the lower court reversed, with directions to enter judgment in the amount named.
Parker, C. J., Bridges, Main, and Mitchell, JJ., concur.